     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 1 of 11 Page ID #:252



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   DOROTEO ESTRADA-JASSO,        ) NO. CV 20-8455-JFW(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       ) ORDER OF DISMISSAL
                                   )
14   T. JUSINO, Warden,            )
                                   )
15             Respondent.         )
     ______________________________)
16

17

18                                     INTRODUCTION

19

20         On September 15, 2020, Petitioner filed a “Petition for Writ of

21   Habeas Corpus By a Person in Federal Custody Pursuant to Title 28

22   U.S.C. § 2241” (“Petition”).       The Petition seeks to challenge a drug-

23   related conviction and sentence suffered by Petitioner in the United

24   States District Court for the District of Idaho.          Although the

25   Petition is somewhat confused and disorganized, Petitioner appears to

26   contend:

27   ///

28   ///
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 2 of 11 Page ID #:253



 1         1.   Petitioner’s plea allegedly was not knowing and voluntary,

 2   assertedly due to: (a) Petitioner’s allegedly poor command of English

 3   and lack of education; (b) the alleged failure of Petitioner’s counsel

 4   and the court properly to advise Petitioner concerning the plea; and

 5   (c) counsel’s purported misadvisement that Petitioner would receive no

 6   greater than a ten-year sentence if Petitioner pled guilty;

 7

 8         2. Petitioner’s counsel allegedly rendered ineffective assistance

 9   by assertedly: (a) failing to investigate the case or consult with

10   Petitioner: (b) failing to inform Petitioner adequately of the nature

11   of the charges or the consequences of the plea; (c) manipulating

12   Petitioner into pleading guilty; and (d) advising Petitioner

13   incorrectly that Petitioner would receive a ten-year sentence if

14   Petitioner pled guilty;

15

16         3.   The prosecutor allegedly committed misconduct by presenting

17   supposedly unreliable, perjured testimony at the sentencing hearing in

18   order to “exaggerate” the quantity of drugs involved;

19

20         4.   Petitioner pled guilty to a crime Petitioner assertedly did

21   not commit; the evidence adduced at the sentencing hearing allegedly

22   was insufficient to prove the crime to which Petitioner pled guilty;

23   and

24

25         5.   The sentencing court supposedly applied the Sentencing

26   Guidelines improperly.

27   ///

28   ///

                                             2
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 3 of 11 Page ID #:254



 1                                      BACKGROUND1

 2

 3          In 2006, Petitioner pled guilty in the United States District

 4   Court for the District of Idaho, pursuant to a plea agreement, to one

 5   count of conspiracy with intent to distribute over 500 grams of

 6   methamphetamine, in violation of 18 U.S.C. sections 841(a)(l) and

 7   841(b)(1)(A).      See United States v. Estrada-Jasso, United States

 8   District Court for the District of Idaho case number 4:05-cr-00245-

 9   BLW.       The plea agreement provided that the Government would dismiss a

10   possession count in return for Petitioner’s plea of guilty to the

11   conspiracy count.      See “Rule 11 Plea Agreement” filed December 13,

12   2006 in United States v. Estrada-Jasso, United States District Court

13   for the District of Idaho case number 4:05-cr-00245-BLW, at ¶ I.                The

14   “Factual Basis” portion of the plea agreement stated that, between

15   January 2002 and April 2005, Petitioner agreed with other individuals

16   to possess with intent to distribute in excess of 500 grams of

17   methamphetamine and that, as part of and in furtherance of the

18   conspiracy, Petitioner knowingly delivered to those individuals in

19   excess of one kilogram of methamphetamine throughout the period of the

20   conspiracy, which those individuals distributed to others.            See id. at

21   ¶ III.B.      The plea agreement also advised Petitioner that the maximum

22   sentence for the offense to which Petitioner would plead guilty was

23   ten years to life, and that the sentencing judge had the final

24   decision as to sentence and the “complete discretion to impose a

25

26          1
               The Court takes judicial notice of the dockets of, and
27   the documents filed in, all of Petitioner’s cases mentioned
     herein, available on the PACER database at
28   https://pcl.uscourts.gov. See Porter v. Ollison, 620 F.3d 952,
     954-55 n.1 (9th Cir. 2010).

                                             3
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 4 of 11 Page ID #:255



 1   sentence other than the sentence recommended, including the maximum

 2   sentence possible for the crimes to which defendant has pled.”             See

 3   id. at IV, V.     The plea agreement contained a waiver of the right to

 4   appeal, except for certain challenges to Petitioner’s sentence.             Id.

 5   at ¶ VI.    The plea agreement also contained a waiver of the right to

 6   bring a collateral attack, except for a motion to vacate sentence

 7   pursuant to 28 U.S.C. section 2255 alleging ineffective assistance of

 8   counsel “based solely on information not known to the defendant at the

 9   time the district court imposed sentence and which, in the exercise of

10   reasonable diligence, could not have been known by the defendant at

11   that time.”     Id.

12

13         On March 12, 2007, following a hearing at which various witnesses

14   testified concerning the offense, the court found that the amount of

15   drugs involved exceeded 15 kilograms and that Petitioner had been an

16   “organizer, leader” of criminal activity involving five or more

17   participants.     The court sentenced Petitioner to a term of 360 months

18   plus seven years’ supervised release.         Judgment was entered on

19   March 22, 2007.

20

21         The United States Court of Appeals for the Ninth Circuit

22   dismissed Petitioner’s appeal on November 28, 2008, deeming the appeal

23   waiver in the plea agreement to be valid.         See United States v.

24   Estrada-Jasso, 302 Fed. App'x 536 (9th Cir. 2008).

25

26         On July 20, 2009, Petitioner filed in the sentencing court a

27   “Motion Under 28 USC § 2255 to Vacate, Set Aside, or Correct Sentence

28   By a Person in Federal Custody.”        In the motion, Petitioner alleged

                                             4
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 5 of 11 Page ID #:256



 1   that his counsel had failed to object to the use of the drug quantity

 2   to increase Petitioner’s sentence and also had failed to file a notice

 3   of appeal.    The motion was filed as a civil action, styled Estrada-

 4   Jasso v. United States, United States District Court for the District

 5   of Idaho case number 4:09-00354-BLW.        On June 6, 2010, the Idaho

 6   District Court dismissed the action on the merits.           See United States

 7   v. Estrada-Jasso, 2010 WL 2278464 (D. Idaho June 6, 2010).            The Ninth

 8   Circuit denied a certificate of appealability on February 2, 2011.

 9

10         Subsequently, Petitioner has filed a number of challenges to his

11   conviction and/or sentence in the sentencing court, as well as a

12   number of applications in the Ninth Circuit for permission to file a

13   second or successive section 2255 motion:

14

15         On January 31, 2011, Petitioner filed in the Ninth Circuit an

16   application for permission to file a second or successive section 2255

17   motion.    See Estrada-Jasso v. United States, case number 11-70427.

18   The Ninth Circuit denied the application on April 21, 2011.

19

20         On April 27, 2012, Petitioner filed another application for

21   permission to file a second or successive section 2255 motion.

22   See Estrada-Jasso v. United States, case number 12-71312.            The Ninth

23   Circuit denied the application on June 12, 2012.

24

25         On November 25, 2013, Petitioner filed in his criminal case a

26   “Petition to Invalidate Guilty Plea Pursuant to Writ of Error Audita

27   Querela, etc.”     On October 28, 2014 the Idaho District Court issued an

28   order: (1) denying the relief sought; (2) construing the petition as

                                             5
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 6 of 11 Page ID #:257



 1   “essentially” a successive section 2555 motion; and (3) ordering the

 2   petition forwarded to the Ninth Circuit for a determination whether to

 3   permit the filing of a second or successive section 2255 motion.                See

 4   United States v. Estrada-Jasso, 2014 WL 5471929, at *1 (D. Idaho

 5   Oct. 28, 2014).     On February 2, 2015, the Ninth Circuit denied

 6   permission to file a second or successive section 2255 motion.             See

 7   Estrada-Jasso v. United States, case number 14-73380.

 8

 9         On April 13, 2016, Petitioner filed in the Ninth Circuit yet

10   another application to file a second or successive section 2255

11   motion.    See Estrada-Jasso v. United States, case number 16-71073.

12   The Ninth Circuit denied the application on July 29, 2016.

13

14         On May 30, 2017, Petitioner filed in his criminal case a “Motion

15   Requesting Relief From an Unjust Sentence Pursuant to Fed. R. Civ. P.

16   60(b)(6).”    On November 14, 2017, the Idaho District Court issued an

17   order construing the petition as a successive section 2255 motion and

18   dismissing the petition for lack of jurisdiction.           See United States

19   v. Estrada-Jasso, 2017 WL 5473450, at *1 (D. Idaho Nov. 14, 2017).

20

21         Petitioner later filed in the Idaho District Court a “Petition

22   for Application for Adjustment of States [sic] and Waiver of

23   Admissibility, etc.”      See Estrada-Jasso v. United States, 2019 WL

24   4675368, at *1 (D. Idaho Sept. 25, 2019).         On September 25, 2019, the

25   Idaho District Court issued an order construing the petition as a

26   section 2255 motion and dismissing the petition for lack of

27   jurisdiction on the ground that the petition was successive.             Id.

28   ///

                                             6
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 7 of 11 Page ID #:258



 1                                      DISCUSSION

 2

 3         A federal prisoner who contends that his or her conviction or

 4   sentence is subject to collateral attack “may move the court which

 5   imposed the sentence to vacate, set aside or correct the sentence.”

 6   28 U.S.C. § 2255.     A prisoner generally may not substitute a habeas

 7   petition under 28 U.S.C. section 2241 for a section 2255 motion.                See

 8   28 U.S.C. § 2255; see Stephens v. Herrera, 464 F.3d 895, 897-99 (9th

 9   Cir. 2006), cert. denied, 549 U.S. 1313 (2007); Hernandez v. Campbell,

10   204 F.3d 861, 864 (9th Cir. 2000).

11

12         An application for a writ of habeas corpus in behalf of a

13         prisoner who is authorized to apply for relief by motion

14         pursuant to this section, shall not be entertained if it

15         appears that the applicant has failed to apply for relief,

16         by motion, to the court which sentenced him, or that such

17         court has denied him relief, unless it also appears that the

18         remedy by motion is inadequate or ineffective to test the

19         legality of his detention.

20

21   28 U.S.C. § 2255(e); see Stephens v. Herrera, 464 F.3d at 897-99;

22   Hernandez v. Campbell, 204 F.3d at 864.         Here, Petitioner has applied

23   for, and has been denied, section 2255 relief in the sentencing court.

24

25         “Under the savings clause of § 2255, however, a federal prisoner

26   may file a habeas corpus petition pursuant to § 2241 to contest the

27   legality of a sentence where his remedy under section 2255 is

28   ‘inadequate or ineffective to test the legality of his detention.’”

                                             7
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 8 of 11 Page ID #:259



 1   Hernandez v. Campbell, 204 F.3d at 864-65; see also Stephens v.

 2   Herrera, 464 F.3d at 897.       This “savings clause” exception to section

 3   2255 exclusivity is a “narrow” exception.         Ivy v. Pontesso, 328 F.3d

 4   1057, 1059-60 (9th Cir.), cert. denied, 540 U.S. 1051 (2003); United

 5   States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997).           Mere lack of

 6   success in the sentencing court does not render the section 2255

 7   remedy “inadequate or ineffective.”         Boyden v. United States, 463 F.2d

 8   229, 230 (9th Cir. 1972), cert. denied, 410 U.S. 912 (1973); see

 9   Tripati v. Henman, 843 F.2d 1160, 1163 (9th Cir.), cert. denied, 488

10   U.S. 982 (1988) (“the district court's previous denial of relief on

11   the merits is not alone sufficient to show that the section 2255

12   remedy is inadequate”).      If the rule were otherwise, every

13   disappointed prisoner/movant incarcerated in a district different from

14   the sentencing district could pursue a repetitive section 2241

15   petition in the district of incarceration.

16

17         A federal prisoner may file a section 2241 petition under the

18   savings clause only if the prisoner “(1) makes a claim of actual

19   innocence, and (2) has not had an unobstructed procedural shot at

20   presenting that claim.”      Marrero v. Ives, 682 F.3d 1190, 1192 (9th

21   Cir. 2012), cert. denied, 568 U.S. 1173 (2013) (citation and internal

22   quotations omitted).      “[T]o establish actual innocence, petitioner

23   must demonstrate that, in light of all the evidence, it is more likely

24   than not that no reasonable juror would have convicted him.”             Bousley

25   v. United States, 523 U.S. 614, 623 (1998) (citation and quotations

26   omitted).    “‘Actual innocence’ means factual innocence, not mere legal

27   insufficiency.”     Marrero v. Ives, 682 F.3d at 1193 (quoting Bousley v.

28   United States, 523 U.S. at 623) (internal brackets omitted).

                                             8
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 9 of 11 Page ID #:260



 1         The Court need not determine whether Petitioner has shown “actual

 2   innocence” because it is evident that Petitioner previously had an

 3   “unobstructed procedural shot” at presenting his claims.            In the

 4   analysis of whether a petitioner had an “unobstructed procedural

 5   shot,” the Court considers: “(1) whether the legal basis for

 6   petitioner's claim did not arise until after he had exhausted his

 7   direct appeal and first § 2255 motion; and (2) whether the law changed

 8   in any way relevant to petitioner's claim after that first § 2255

 9   motion.”    Harrison v. Ollison, 519 F.3d 952, 960 (9th Cir.), cert.

10   denied, 555 U.S. 911 (2008) (internal quotations omitted).            Here, the

11   legal bases for all of Petitioner’s claims arose before Petitioner

12   exhausted his direct appeal and his first section 2255 motion.

13   Further, there has been no change in the law material to any of

14   Petitioner’s claims following the sentencing court’s denial of

15   Petitioner’s first section 2255 motion.

16

17         Accordingly, the savings clause does not apply in the present

18   case.    Therefore, the present Petition is a section 2255 motion over

19   which this Court lacks jurisdiction.

20

21         A court lacking jurisdiction of a civil action may transfer the

22   action to a court in which the action could have been brought,

23   provided the transfer is “in the interest of justice.”           28 U.S.C. §

24   1631; see Cruz-Aguilera v. I.N.S., 245 F.3d 1070, 1074 (9th Cir.

25   2001).    “Normally transfer will be in the interest of justice because

26   normally dismissal of an action that could be brought elsewhere is

27   time consuming and justice-defeating.”         Id. at 1074 (citations and

28   quotations omitted).      In the present case, however, a transfer to the

                                             9
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 10 of 11 Page ID #:261



 1    sentencing court would be an idle act.        Transfer to the sentencing

 2    court would not benefit the Petitioner because the sentencing court

 3    would be unable to entertain the matter absent Ninth Circuit

 4    authorization.    See 28 U.S.C. §§ 2244, 2255(h); Copeland v. Martinez,

 5    2020 WL 2097745, at *3 (C.D. Cal. Apr. 30, 2020) (transfer of

 6    successive section 2255 motion to sentencing court would be futile

 7    where petitioner had not obtained authorization to file motion from

 8    the court of appeals); Crosby v. Ives, 2014 WL 6884017 (C.D. Cal.

 9    Dec. 3, 2014) (same); Scott v. Ives, 2009 WL 2051432 (E.D. Cal.

10    July 10, 2009) (same).      Petitioner evidently has not obtained such

11    authorization.    The Ninth Circuit’s docket does not reflect that any

12    person named Doroteo Estrada-Jasso ever has obtained authorization to

13    file a second or successive section 2255 motion.          See 28 U.S.C. §§

14    2244, 2255(h).    Therefore, transfer is inappropriate.

15    ///

16    ///

17    ///

18    ///

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///

                                             10
     Case 2:20-cv-08455-JFW-E Document 3 Filed 09/21/20 Page 11 of 11 Page ID #:262



 1                                          ORDER

 2

 3         For the foregoing reasons, the Petition is denied and dismissed

 4    without prejudice.

 5

 6         LET JUDGMENT BE ENTERED ACCORDINGLY.

 7

 8               DATED:    September 21, 2020.

 9

10

11                                       ____________________________
                                               JOHN F. WALTER
12                                       UNITED STATES DISTRICT JUDGE

13

14    Presented this 21st day of

15    September, 2020, by:

16

17                /s/
             CHARLES F. EICK
18    UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

                                             11
